Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DEAILED ACTION
1.	Claims 3, 5-6, and 10-11 are withdrawn by Applicant from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/4/2022.

2.	Additionally, claims 7 and 9 are being withdrawn by the Examiner due to the following:  claim 7 is currently dependent upon non-elected/withdrawn base claim 6, and claim 9 is directed towards non-elected Species III that includes a solid-state imaging device having plurality of amplification transistors having sources electrically connected to a common vertical signal line (as explained in paragraphs 0241-0246 of the disclosure and the Restriction Requirement mailed on 9/13/2022).

Information Disclosure Statement
3.	The information disclosure statement filed on 3/10/2021 is in compliance with the provisions of 37 CFR 1.97, and has been considered and a copy is enclosed with this Office action.


Priority
4.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C 119(a-d) based on JP2010-107265, filed on 5/7/2010.

Claims
5.	Claims 1-2, 4, 8, 12-13 are objected to due to the following informalities:  Claims 1-2, 4, 8, 12-13 currently recite "a/the floating diffusion(s)...;" however, it is suggested that these be changed to recite "a/the floating diffusion region(s)...”  Appropriate correction is required.

Claim Rejections – 35 USC § 112
6.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



7.	Claims 2, 4, and 8 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Dependent claims 2 and 4 currently recite the limitation “the floating diffusions;” however, there is insufficient antecedent basis for this claimed limitation.  Appropriate correction is required.  Claim 8 is rejected for being dependent upon rejected base claim 2.


Claim Rejections – 35 USC § 102

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless - 
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


9.	Claims 1-2, 4, and 12-13 are rejected under 35 U.S.C. 102(b) as being anticipated by Ui (US PGPub 2010/0013969) [hereafter Ui].

10.	As to claim 1, Ui discloses a solid-state imaging device (CMOS image sensor 100 shown in Figure 1) comprising an imaging area (pixel unit 110) where a plurality of unit pixels (shown in Figures 2-3, 6, and 10) are disposed to capture a color image, wherein each of the unit pixels includes a plurality of photoelectric conversion portions (photoelectric conversion element 111A-111D), a plurality of transfer gates (transfer transistors 112A-112D), each of which is disposed in each of the photoelectric conversion portions to transfer signal charges from the photoelectric conversion portion, and a floating diffusion (shared floating diffusion part SFD) to which the signal charges are transferred from the plurality of the photoelectric conversion portions by the plurality of the transfer gates, wherein the plurality of the photoelectric conversion portions receive light of the same color (either R, G, or B) to generate the signal charges, and wherein the signal charges transferred from the plurality of the photoelectric conversion portions to the floating diffusion are added to be output as an electrical signal (Page 3, 0056, 0059-0061, 0065-0073, Page 4, 0089-0092, 0098-0101, 0107, Page 5, 0112-0116, Page 7, 0163, Page 8, 0189, 0201, Page 9, 0227, 0236-0237, a CMOS image sensor component within a camera system (shown in Figure 21) includes a pixel array comprising a plurality of unit pixels divided into four different regions that each include a photoelectric conversion section that senses light of the same color, a transfer transistor connected to the photoelectric conversion section to transfer signal charges from the photoelectric conversion sections to a commonly shared floating diffusion regions where the charges of each of the photoelectric conversion sections that are transferred to the shared floating diffusion region from each of the regions are added together and output as an electrical image signal).

11.	As to claim 2, Ui discloses the unit pixel is configured so that the floating diffusions (SFD) are interposed by the plurality of the photoelectric conversion portions (111A-111D) and so that the plurality of the transfer gates (112A-112D) are disposed between the plurality of the photoelectric conversion portions and the floating diffusions (as shown in Figures3, 6, and 10) (Paragraphs 0114-0120, 0159-0162, 0169).

12.	As to claim 4, Ui discloses a plurality of the unit pixels are arrayed in a first direction (horizontal) and a second direction (vertical) perpendicular to the first direction in the imaging area, wherein the floating diffusions are disposed so as to be interposed by the plurality of the photoelectric conversion portions in a direction slanted with respect to the first direction and the second direction, and wherein the plurality of the transfer gates (RGT-A to RGT-D) are disposed so as to be interposed between the plurality of the photoelectric conversion portions and the floating diffusions in the direction slanted with respect to the first direction and the second direction (Paragraphs 0151, 0159-0162, 0169, as shown in Figures 3, 6, and 10, each set of pixels includes 2 divided pixels disposed in both the horizontal and vertical directions in a 4 pixel configuration with a shared floating diffusion region disposed between the divided pixels at a slanted angle with transfer gates interposed between the divided pixels and the shared floating diffusion region).

13.	As to claims 12-13, the Ui reference discloses all claimed subject matter with regards to the above respective comments/citations of claim 1.

Claim Rejections – 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


15.	Claim 8 is rejected under 35 U.S.C 103(a) as being unpatentable over Ui (US PGPub 2010/0013969) [hereafter Ui] in view of Decker (US Patent 7242428) [hereafter Decker] and Hirota et al. (US PGPub 2009/0167915) [hereafter Hirota].

16.	As to claim 8, Ui discloses each unit pixel includes (as shown in Fig. 6), for each set, an amplification transistor (114) with a gate electrically connected to the floating diffusion,  and for each set, a vertical signal line which outputs a signal obtained from the signal charges transferred to the floating diffusion, wherein, a plurality of the amplification transistors are disposed in the unit pixel, and a plurality of the vertical signal lines are disposed (Paragraphs 0114-0120).
	It is however noted that Ui fails to particularly disclose the plurality of vertical signal lines are electrically connected to each other.
	On the other hand, Decker discloses a solid-state imaging device (as shown in Figures 2-3) that includes a plurality of vertical signal lines (column readout lines CRL) are electrically connected to each other (through transistors TE and BO) (Col. 4, 8-17, 64-67, Col. 5, 1-64, Col. 6, 6-17).
	It would have been obvious to one having ordinary skill in the art at the time of invention to include electrically connecting a plurality of vertical signal lines together as taught by Decker with the solid-state imaging device of Ui because the prior art are directed towards solid-state imaging devices having vertical signal lines outputting data obtained by pixels and because the cited prior art are fully disclosed within the cited prior art references and would yield predictable results of enabling improved control of readout of image signals generated by pixels formed in a Bayer array arrangement.  
	Also, it is noted that the combination of the Ui and Decker references fails to particularly disclose the signal output from the plurality of the vertical signal lines are smoothed. 
	On the other hand, Hirota discloses a solid-state imaging device (as shown in Fig. 1) where signals output from the plurality of the vertical signal lines (13) are smoothed (Paragraphs 0039-0040, 0050-0051).
	It would have been obvious to one having ordinary skill in the art at the time of invention to include smoothing signals output from the vertical signal lines as taught by Hirota with the solid-state imaging device of Ui and Decker because the prior art are directed towards solid-state imaging devices having vertical signal lines outputting data obtained by pixels and because the cited prior art are fully disclosed within the cited prior art references and would yield predictable results of improving the image quality of the output pixel signals via regulating the pixel signals according to neighboring pixels through smoothing averaging operations.  

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664